951 F.2d 1323
293 U.S.App.D.C. 56
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.AMOCO PRODUCTION COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 90-1601.
United States Court of Appeals, District of Columbia Circuit.
Dec. 9, 1991.

Before MIKVA, Chief Judge and HARRY T. EDWARDS and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of petitioner's motion for leave to file motion and petitioner's motion to withdraw petition for review, it is


2
ORDERED, by the Court, that petitioner's motion for leave to file motion is granted and the Clerk is directed file the lodged motion.   It is,


3
FURTHER ORDERED, by the Court, that petitioner's motion to withdraw petition for review is granted and the above entitled case is hereby dismissed.


4
The Clerk is directed to send a certified copy of this order to respondent in lieu of formal mandate.